Citation Nr: 0924552	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June1957 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In a February 2008 statement, the Veteran, through his 
accredited representative, raised the issue of a right ear 
hearing loss.  The RO has not yet addressed this issue and it 
is again referred back to that office for appropriate action.

A Travel Board hearing was conducted in July 2008 by the 
undersigned Veterans Law Judge.  During that hearing, the 
Veteran withdrew claims of entitlement to service connection 
for hypotension and diabetes mellitus, type II.  The 
Veteran's withdrawal of these issues is valid, and therefore, 
they are no longer before the Board for appellate review. 38 
C.F.R. § 20.204(b)(3) (2008).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was first shown many 
years after service, and competent medical evidence does not 
demonstrate that such hearing loss is otherwise associated 
with any incident of his military service, including noise 
exposure.

2.  The competent evidence does not causally relate the 
Veteran's current low back disability to active service.  





CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and may not be so presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Complete notice was sent in a March 2006 letter, prior to the 
initial adjudication of the claim, and the claim was again 
readjudicated in a February 2009 supplemental statement of 
the case. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  A second letter sent in March 2006 specifically 
addressed the effective date provisions that are pertinent to 
the Veteran's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.


VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board which occurred 
in July 2008.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Caluza v. Brown, 7 Vet. App. 498, 507 (1995); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307, and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system and arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss to be an organic disease of the 
nervous system and therefore a presumptive disability. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990)

Entitlement to service connection for left ear hearing loss 

The Veteran contends that his current left ear hearing loss 
began as a result noise exposure while on active duty.  
During the hearing held in July 2008, he specifically 
asserted that, as a reciprocal engine mechanic in the 
military, he was constantly subjected to loud aircraft noise 
without the benefit of hearing protection.  The Board will 
accept the contention that there was noise exposure during 
service.  

Nevertheless, a grant of service connection for left ear 
hearing loss is not warranted because there is no showing 
that such noise exposure resulted in the Veteran's current 
left ear hearing loss.

The available service treatment records do not contain any 
references to hearing loss.  The Veteran's entrance 
examination shows that he entered active service in June 1957 
with normal, bilateral hearing.  The report of a medical 
examination conducted in June 1961 for the purpose of 
separation from service shows that on the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
0
0
5
5


The Board notes that these findings represent normal hearing.  
In addition, the report of a medical history given at 
separation shows that he denied ear trouble.

The Board further acknowledges that the service treatment 
records contain an undated audiogram.  According to the 
January 2009 VA audiology examiner, this audiogram, too, 
represented normal bilateral hearing. 

With respect to post-service evidence, the record reflects 
that the Veteran was employed as a welder from 1962 to 2002.  
Employer conducted audiological tests from 1996 to 1999 show 
bilateral high-frequency hearing loss, but do not contain any 
medical opinion linking such disorder to service.  Notably, 
the 1996 audiological examination is the first post-service 
evidence of left ear hearing loss.  

Clearly, these medical records demonstrate that the Veteran's 
hearing loss did not originate until several decades after 
his separation from active military duty.  Indeed, at his 
personal hearing in July 2008, the Veteran acknowledged that 
he did not recall if he had any permanent hearing loss after 
service, but only that he had some kind of temporary hearing 
loss after in-service noise exposure. T. at 9-10.  Further, 
at his January 2009 VA audiological examination, the Veteran 
was unable to report an approximate date of onset as to the 
left ear hearing loss, and noted that he first sought 
treatment "5 to 6 years ago" when his wife began 
complaining of his hearing difficulty.  The Board must take 
note the lapse of many years between the Veteran's separation 
from service and the first treatment for the claimed 
disorder. The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim. 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board notes that even assuming, for the sake of argument, 
that the Veteran was exposed to excessive noise in service as 
alleged, the record still contains no expert medical opinion 
associating his currently diagnosed left ear hearing loss 
with his period of active military duty.  On the contrary, a 
January 2009 VA examiner, following audiological evaluation 
and a detailed review of the claims file which contained the 
Veteran's relevant medical history, concluded that the 
condition "was not due to, or aggravated by his history of 
military noise expose." Rather, he attributed the Veteran's 
hearing loss to his "history of occupational noise exposure 
in civilian life."  In support of his opinion, the examiner 
noted that the Veteran had normal bilateral hearing upon 
separation from service; that he had over 40 years of 
occupational, industrial noise exposure in his civilian life 
as a welder; and that this exposure was "far greater" than 
his exposure to noise in the military, and that it 
"completely accounts for his present degree of hearing 
loss."  He concluded by noting that there was simply no 
nexus with military noise exposure.  Notably, the Veteran has 
not submitted any competent medical evidence to contradict 
this statement against direct service connection.

The Board acknowledges the Veteran's contentions that he 
incurred hearing loss as a result of in-service noise 
exposure.  However, while the Veteran, as a lay person, is 
competent to report the onset of pertinent symptoms and 
continued symptomatology since that time, he is not competent 
to express an opinion concerning the etiology of a purported 
disorder. See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the Veteran's claims for 
service connection for left ear hearing loss, whether on a 
direct or presumptive basis.  Service treatment records, 
including entrance and separation examinations, revealed 
normal, bilateral hearing; moreover, left ear hearing loss is 
not shown by medical evidence until 1996, and the Veteran, 
himself, reported that he first sought treatment for his 
hearing loss in 2003 or 2004, nearly 40 years after 
separation from service.  Finally, the January 2009 VA 
examiner unequivocally attributed his hearing loss 
occupational noise exposure in his civilian life.  Therefore, 
it is clear that the condition was not chronic during 
service, that left ear hearing loss was not present during 
the year following separation from service, and that there is 
no indication of continuity of symptomatology following 
separation from service to the present.  See Hickson, supra..  
The benefit-of-the-doubt rule does not apply given that the 
clear preponderance of the evidence is against the claims, 
and thus the claim for service connection for left ear 
hearing loss must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Entitlement to service connection for lumbosacral strain 

The Veteran contends that he injured his back in-service 
while lifting a container of food.  He asserts that he has 
had back problems, on and off, ever since the alleged in-
service injury.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Here, a November 2006 x-ray reveals 
degenerative changes of the lumbar spine.  Under 38 C.F.R. § 
3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service. 
See 38 C.F.R. § 3.307(a)(3). As the evidence of record fails 
to establish any clinical manifestations of lumbar arthritis 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
record reflects that the Veteran has a current diagnosis of 
lower lumbar degenerative disc disease with secondary 
spondylosis.  See VA Compensation & Pension Examination, 
November 2006.  Thus, the Board finds that a current low back 
disability is established, and the first element of a service 
connection claim has been satisfied as to this claim.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.

Regarding the second element of service connection, that of 
in-service incurrence or aggravation, the Board must first 
determine whether the claimed low back disorder existed prior 
to the Veteran's service.  In this regard, it is noted that a 
Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111.

In the present case, a June 1957 entrance examination is 
silent as to complaints, treatment, or diagnoses referable to 
the back.  A contemporaneous report of medical history is 
likewise negative for complaints related to the back.  
Service treatment records dated July to September 1957 show 
that the Veteran was treated for back pain, tenderness, and 
muscle spasm in the lumbosacral area of the spine.  At that 
time, the Veteran reported that he had incurred previous 
injury to the back while playing high school football; he 
further reported that he had been involved in two automobile 
accidents.  An x-ray from August 1957 revealed an 
irregularity of the lumbar spine that was suggestive of 
Scheurermann's disease; the lumbar spine was otherwise not 
remarkable.  The diagnosis was lumbosacral strain, although 
the physician noted that there was "no adequate 
explanation" for the pain.  A June 1961 discharge 
examination demonstrates that the Veteran's spine was 
clinically normal.  The discharge examination further 
indicates that the Veteran wore a "back brace in 1957 while 
having back pain," but that he had related no back trouble 
since that time. 

Based on the above, the Board finds that the isolated August 
1957 x-ray finding was merely suggestive of a back disorder 
and does not rise to the level of clear and unmistakable 
evidence of a preexisting condition.  This is especially so 
considering the objectively normal separation examination, 
the absence of subjective complaints at the time of 
discharge, and the lengthy absence of post-service complaints 
and treatment until nearly 50 years after separation, as 
discussed below.  In reaching this conclusion, the Board 
again acknowledges the Veteran's reports of pre-service 
injury.  However, the evidence fails to show that such injury 
resulted in chronic disability prior to enlistment.  

Given the foregoing, the presumption of soundness has not 
been rebutted, and thus the appropriate question for 
consideration is whether a chronic back disability was 
incurred in, rather than aggravated by, active service.  

Despite several instances of low back treatment in-service, 
the evidence nevertheless fails to show that a chronic lumbar 
disability was incurred during active service.  Rather, the 
evidence reveals treatment for several acute episodes of low 
back pain between July 1957 and September 1957, with no 
continued complaints or treatment after that time.  Given the 
fact that the service records from October 1957 to June 1961 
were silent as to lumbar complaints, it is determined that 
the in-service conditions were transitory and had resolved 
without residual prior to the Veteran's military discharge.

However, this does not in itself preclude a grant of service 
connection.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).  

In this case, the post-service medical evidence does not 
demonstrate any complaints or findings referable to the 
lumbar spine until 2006, nearly 50 years after separation 
from service.  In fact, other than the November 2006 VA 
examination, which will be discussed further below, the 
record contains only one other medical record referable to 
the back.  This record, from the Veteran's chiropractor, 
indicates that he had low back pain beginning in June 2007, 
and that such symptomatology was related to an incident where 
the Veteran was "working on a vacuum."  Notably, there is 
no mention of a service related back injury.  Nevertheless, 
the Veteran's reported history of back symptoms must be 
considered.  In this vein, the Board notes that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the Veteran's credibility. See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In this regard, the Veteran's statements as to an in-service 
back injury have not been entirely consistent throughout the 
record.  Indeed, at his July 2008 hearing, the Veteran 
testified that he had injured his back in-service while 
lifting a container of potatoes; again, the service treatment 
records do not reflect any such injury and, in fact, indicate 
pain of unknown etiology.  However, as noted, in a July 2008 
letter from the Veteran's chiropractor, the Veteran sought 
treatment for low back pain in June 2007, and that he had 
first noticed such symptoms while he was "working on a 
vacuum."  Moreover, the Veteran has not expressly contended 
that he had experienced continuous cervical symptoms since 
his active service.  In fact, during his July 2008 hearing, 
he expressly stated that his back did not bother him at 
separation from service in 1961, and that it acted up "off 
and on" since that time.  However, even if a contention of 
continued symptomatology could be implied from his 
statements, the Board finds that the absence of post-service 
treatment for almost five decades after military discharge is 
more probative than the Veteran's recollections of symptoms 
in the distant past.  In reaching this conclusion, the Board 
notes that the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Again, the normal separation examination, and the absence of 
post-service treatment for many years after military 
discharge leads the Board to conclude that the current lumbar 
spine disability was not incurred while on active duty.  
Moreover, no competent evidence finds that the current lumbar 
disability is causally related to active service.  In fact, a 
VA examiner in November 2006 reached the opposite conclusion.  
That examiner stated that the Veteran's back pain was "less 
likely than not" caused by or the result of lumbar strain 
while in-service.  He explained that although the Veteran 
reported having back pain on and off since service, such 
symptomatology could be secondary to age, body habitus, and 
arthritis.  

Because the VA examiner's November 2006 opinion was offered 
after a review of the claims file and after an objective 
examination, and because it was accompanied by supporting 
rationale, the Board finds it to be highly probative.  No 
other evidence of record refutes that opinion.  Moreover, 
while the Veteran himself believes that his current back 
problems were caused by his active service, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the Veteran's current lumbar disability was incurred in 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to service connection for lumbosacral strain is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


